Citation Nr: 0420586	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  97-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to June 
1979.  

This appeal arises from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits.  During the pendency of her appeal the appellate 
relocated to Indiana and this appeal was forwarded to the 
Board of Veterans' Appeals (Board) from the Indiananapolis, 
Indiana RO.  

The appellant's August 1996 notice of disagreement indicated 
disagreement only with the denial of service connection for 
the cause of the veteran's death.  Therefore the only issue 
currently in appellate status is service connection for the 
cause of the veteran's death.  38 C.F.R. §§ 20.200, 20.201, 
20.202 (2003).  

The Board remanded the appellant's claim to the RO in June 
2003 to afford her a hearing before a Veterans Law Judge.  
The appellant testified at a hearing before the undersigned 
Veterans Law Judge in March 2004.  The RO has complied with 
the remand orders.  Stegall v. West, 11  Vet. App. 268 
(1998).  The claim has been returned to the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran's Certificate of Death reveals he died on 
December [redacted], 1995.  The cause of death were listed as 
cardiorespiratory arrest, due to arteriosclerotic 
cardiovascular disease.  Diabetes mellitus was listed as a 
significant condition contributing to his death.  

At the time of his death the veteran's only service connected 
disability was status post laminectomy of the lumbar spine 
with herniated nucleus pulposus, rated as 60 percent 
disabling.  

In essence the appellant contends that service connection 
should be granted for the cause of the veteran's death on the 
basis that diabetes mellitus was aggravated by the veteran's 
service-connected lumbar back disorder.  The appellant 
asserts the veteran's service connected lumbar spine disorder 
caused severe pain and stress which worsened his diabetes 
mellitus.  In support of her claim she submitted statements 
from the veteran's private physicians.  The September 1995 
statement from his orthopedist reads in part as follows:

The (veteran) has been a patient of mine 
since 3/24/94 for the treatment of 
chronic low back pain syndrome and 
epidural fibrosis secondary to surgery, 
laminectomy, in 1993.  

He has undergone multiple epidural 
Cortisone injections for his back problem 
and the Cortisone does indeed elevate his 
blood sugar.  Therefore, he needs to be 
treated for elevation of his blood sugar.  

The veteran's cardiothoracic surgeon in November 1995 wrote 
in part as follows:

The etiology of heart disease is 
multifactorial which I explained to the 
(veteran) and is most strongly genetic.  
This is exacerbated by cigarette smoking, 
diabetes, high blood pressure, 
hypercholesterolemia, being obese and 
inactive.  Stress though probably does 
not play a role in the accumulation of 
cholesterol in the arterial walls of the 
coronary arteries, but can worsen 
diabetes, make high blood pressure worse, 
and make compliance with medical care 
more difficult.  

November 1995 records from Redmond Regional Medical Center 
revealed the veteran was on insulin.  He was fairly 
motivated, had lost 50 pounds, watched his diet carefully and 
monitored his sugar pretty well at home.  He kept it under 
control most of the time although, occasionally, stress or 
emotional upset would cause it to go out of control.  

An April 1996 letter from the veteran's private internist 
reads in part as follows: 

The (veteran) was in constant pain 
because of his back problem.  The pain 
and stress from the constant pain may 
have contributed to the worsening of his 
diabetes and inadequate control.  

A May 1997 letter from the veteran's private anesthesiologist 
includes the following:

I was concerned with this treatment 
modality (for the veteran), namely 
because of his insulin-dependent 
diabetes.  It is a well-known 
complicating factor that the 
administration of steroids to a diabetic 
will elevate their serum glucose level 
and potentially lead to additional 
complications.  (The veteran) already had 
epidural steroid injections performed in 
the past.  I advised him that if I would 
perform an additional epidural steroid 
injection, that he should closely monitor 
his serum glucose level after that 
injection and be in touch with his 
physicians regarding any appropriate 
adjustments in his insulin that might be 
required.  

I further explained that due to the 
chronicity of his situation and the 
complicating factors of his diabetes, I 
was not willing to perform any subsequent 
injections because of both limited 
benefit and potential for diabetic 
exacerbation.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2003).  In Allen v. Brown, 
7 Vet. App. 439 (1995) it was clarified that pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  The death of a 
veteran will be considered as having been due to service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).  

In this case the appellant has submitted competent medical 
evidence that indicates the veteran's service-connected 
lumbar disorder may have aggravated his non-service connected 
Diabetes Mellitus, which the Certificate of Death states 
contributed to the veteran's death.  The statements of the 
veteran's treating physicians indicate that stress, pain and 
the cortisone injections for treating the veteran's symptoms 
of his lumbar disorder may have elevated his glucose levels.  
There is no competent medical opinion which states that this 
actually occurred and that it worsened the veteran's Diabetes 
Mellitus.  The regulations provide that VA will obtain a 
medical opinion when the evidence of record does not contain 
sufficient medical evidence to decide the claim if there is 
competent medical evidence of a current diagnosed disability, 
the evidence establishes the veteran suffered an event, 
disease of symptoms of a disease in service and there are 
indications the claimed disability may be associated with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  The appellant's claim must be remanded 
to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for a VA 
specialist in internal medicine to review 
the veteran's claims folder and render an 
opinion.  After reviewing the pertinent 
medical evidence, the VA examiner should 
provide an opinion as to the likelihood 
that the service-connected low back 
disability or treatment therefore 
increased the underlying severity of or 
prevented proper for the diabetes 
mellitus.  A complete rationale for any 
opinion expressed should be provided.  
2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required as outlined in 38 C.F.R. § 3.159 
(2003).  If further action is required, 
the RO should undertake it before 
readjudication of the claim.  

3.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the claim 
of entitlement to service connection for 
the cause of the veteran's death.  If any 
benefit sought on appeal is not granted, 
an appropriate supplemental statement of 
the case should be furnished to the 
appellant.  The appellant should also be 
afforded an opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




